qwhuqdo 5hyhqxh 6huylfh department of the treasury number release date index no washington dc person to contact telephone number refer reply to cc ita - plr-116604-99 date date legend parent taxpayer qi dear this letter responds to your request for a private_letter_ruling submitted on behalf of taxpayer requesting rulings on issues concerning its establishment of a like-kind_exchange program under sec_1031 of the internal_revenue_code facts taxpayer is a wholly-owned subsidiary of a subsidiary which in turn is owned by parent a multi-state bank_holding_company taxpayer is primarily engaged in the business of leasing vehicles to consumers and issuing loans to consumers for the purchase of vehicles taxpayer currently maintains a portfolio of vehicles leased to individual customers for non-commercial use these vehicles are automobiles passenger vans light duty trucks and sport utility vehicles suvs typically the leases range from twelve months to sixty-three months in duration taxpayer has legal_title to each vehicle and depreciates each vehicle pursuant to sec_168 taxpayer restructured its vehicle leasing operations with the intention that the disposition of a vehicle coming off lease a relinquished vehicle by taxpayer to an unrelated party and the acquisition by taxpayer of a vehicle recently leased from a dealer a replacement vehicle will qualify as a like-kind_exchange under sec_1031 relinquished vehicles are typically sold to the dealer the lessee or a third party through an auction replacement vehicles are usually purchased from an unrelated dealer plr-116604-99 to meet the requirements of sec_1031 taxpayer entered into an agreement with qi the exchange_agreement under which qi is to act as the qualified_intermediary under sec_1_1031_k_-1 of the income_tax regulations accordingly taxpayer assigns its rights for the sale of relinquished vehicles and the purchase of replacement vehicles to qi qi is a corporation wholly owned by a third party that is unrelated to taxpayer qi has not previously performed services other than routine financial services for taxpayer under the exchange_agreement qi is to keep an escrow account and a disbursement account at a financial_institution unrelated to parent or taxpayer the escrow account is to hold the proceeds from relinquished vehicles while the disbursement account consisting of funds solely from the escrow account is to pay for replacement vehicles if the disbursement account does not contain a sufficient amount of funds to acquire replacement vehicles taxpayer will supply additional funds to the disbursement account to cover any deficiency the exchange_agreement expressly limits taxpayer’s rights to receive pledge borrow or otherwise obtain the benefits of money or other_property held by qi before the end of the exchange_period for this purpose the exchange_period begins on the day of the sale of the relinquished vehicle and ends at midnight on the 45th day following the sale of a relinquished vehicle if no replacement vehicle is identified if a replacement vehicle has been identified during the 45-day window the exchange_period will end the earlier of the 180th day following the sale of the relinquished vehicle or the date taxpayer receives the replacement vehicle the exchange_agreement provides that taxpayer has a right to receive money or other_property held by qi prior to the end of the exchange_period only upon the occurrence of an event described in sec_1_1031_k_-1 or iii the exchange_agreement authorizes qi to purchase all leased vehicles on taxpayer’s behalf including vehicles that will not be replacement vehicles for purposes of a like-kind_exchange periodically taxpayer will assign qi the right to sell all vehicles purchased by taxpayer after the date of the exchange_agreement non- replacement vehicles are purchased by qi and paid for out of the disbursement account in the same procedures applicable to replacement vehicle purchases this is done because taxpayer currently acquires more vehicles than are being relinquished and it matches each replacement vehicle with one relinquished vehicle for basis tracking purposes the unmatched vehicles are non-replacement vehicles plr-116604-99 sale of relinquished vehicles the exchange transactions take place on completion of a lease_term or upon early termination of a lease at such time the vehicle will be offered to sale to the lessee and if the lessee refuses then to the dealer the transactions are then carried out as follows in a typical transaction the lessee of a vehicle decides to purchase the vehicle from taxpayer consequently the lessee contacts taxpayer’s customer service_department to obtain the purchase_price of the vehicle during the time of the phone call a customer service representative verbally notifies the lessee that taxpayer’s rights to sell the vehicle have been assigned to qi additionally this notification appears in the lessee’s payment coupon booklet after receiving an offer from the lessee to purchase the vehicle taxpayer includes the vehicle’s purchase_price lease numbers and purchaser’s name on a list that is then sent to qi the list contains notification that the vehicles are being assigned from taxpayer to qi the lessee will forward to taxpayer a check made payable to qi taxpayer will receive the check in order to process the paperwork associated with the lease transaction since taxpayer maintains the leases on its accounting system taxpayer will have all information necessary to ascertain whether the paperwork and check amounts are in order due to the volume of outstanding leases these are significant tasks in some cases the lessee purchases the vehicle using funds borrowed from one of the banking subsidiaries of parent this loan occurs in a separate arm’s-length transaction after the loan agreement is executed the banking subsidiary mails a check to taxpayer the check is made payable to the order of qi pursuant to the exchange_agreement taxpayer forwards the check to qi for deposit into the escrow account after qi has received the check taxpayer arranges to transfer title of the vehicle to the lessee additionally in some cases the lessee elects to have the lease security deposit held by taxpayer applied to the purchase of the vehicle in those circumstances taxpayer will ask the lessee to request in writing that taxpayer as the lessee’s agent forward the security deposit to qi in satisfaction of part of the purchase_price taxpayer will make a check payable to qi for the amount of the security deposit and forward it along with the lessee’s purchase check to qi plr-116604-99 acquisition of replacement vehicles taxpayer acquires replacement vehicles pursuant to contracts taxpayer has entered into with unrelated dealerships in which taxpayer agrees to purchase from the dealer each vehicle leased by the dealer under certain terms and conditions before the purchase transaction taxpayer sends each dealer a letter notifying the dealer that taxpayer’s rights to purchase a vehicle have been assigned to qi under taxpayer’s leasing program a lessee and a dealer complete a leasing application in which the lessee applies for a credit check next the dealer notifies taxpayer of the potential lease customer and the credit check if the credit application is approved taxpayer begins to process the paperwork to acquire the vehicle which includes notifying the qi of the purchase of the vehicle after the necessary paperwork has been completed by all parties to the transaction the dealer will obtain payment for the vehicle by drawing on the disbursement account controlled by qi once a dealer has drafted on the disbursement account the funds will be transferred directly from the disbursement account to the dealer’s account title will be transferred to and in the name of taxpayer within days of relinquishing a vehicle taxpayer matches the relinquished vehicle with one replacement vehicle requested ruling sec_1 each transfer by taxpayer of a relinquished vehicle and receipt of an identified replacement vehicle in accordance with the exchange_agreement will constitute a separate and distinct like-kind_exchange transaction that qualifies for deferral of gain recognition for federal_income_tax purposes pursuant to sec_1031 taxpayer will not be in constructive receipt of any money or other_property held by qi pursuant to sec_1 k -1 f unless and until such items are actually payable to or received by taxpayer on the condition that the requirements of the exchange_agreement representations in this ruling_request and other conditions of the safe-harbor test are in fact met plr-116604-99 if a lessee elects to have the security deposit held by taxpayer applied to the purchase of a vehicle taxpayer will not be in constructive receipt of the security deposit funds pursuant to sec_1_1031_k_-1 the exchange pursuant to the exchange_agreement of each relinquished vehicle for a properly identified and received replacement vehicle will constitute a nontaxable_exchange to the extent no cash or other non-like-kind property as defined ins sec_1031 is received in the exchange if cash or other non-like-kind property is received in the exchange any gain with respect to the relinquished vehicles will be recognized only to the extent of such cash or other_property the role of qi in the purchase of vehicles that are not replacement_property and thus not involved in the like-kind_exchange constitutes routine financial or trust services for taxpayer under sec_1_1031_k_-1 and does not disqualify qi from being a qualified_intermediary under sec_1_1031_k_-1 law and analysis sec_1031 of the code provides that in general no gain_or_loss shall be recognized on the exchange of property held for productive use in a trade_or_business or for investment if such property is exchanged solely for property of like_kind which is to be held either for productive use in a trade_or_business or for investment sec_1031 provides that if an exchange would be within the provisions of sec_1031 if it were not for the fact that the property received in the exchange consists not only of property permitted by such section to be received without recognition of gain but also of other_property or money then the gain if any to the recipient shall be recognized but in an amount not in excess of the sum of such money and the fair_market_value of such other_property sec_1_1031_k_-1 of the regulations provides that a deferred_exchange is defined as an exchange in which pursuant to an agreement the taxpayer transfers property held for productive use in a trade_or_business or for investment the relinquished_property and subsequently receives property to be held either for productive use in a trade_or_business or for investment the replacement_property in order to constitute a deferred_exchange the transaction must be an exchange ie a transfer of property for property as distinguished from a transfer of property for money for example a sale of property followed by a purchase of property of a like_kind does not qualify for nonrecognition_of_gain_or_loss under sec_1031 regardless of whether the identification and receipt requirements of sec_1031 and paragraphs b c and d of sec_1_1031_k_-1 are satisfied plr-116604-99 the relevant qualified_use of the property owned by taxpayer and subsequently being exchanged in the transaction is the leasing of such property to third parties thus the relinquished_property that taxpayer previously leased to third parties and the replacement_property that taxpayer will be leasing to third parties upon acquisition is considered property held for productive use in a trade_or_business in taxpayer’s hands sec_1_1031_a_-1 provides that as used in sec_1031 the words like_kind have reference to the nature or character of the property and not to its grade or quality one kind or class of property may not under that code section be exchanged for property of a different kind or class as examples sec_1_1031_a_-1 provides that a truck for a new truck or a passenger_automobile for a new passenger_automobile to be used for a like purpose are like_kind sec_1_1031_a_-2 further provides that depreciable tangible properties are of like_class if they are either within the same general asset class as defined in sec_1_1031_a_-2 or within the same product_class as defined in sec_1_1031_a_-2 taxpayer states that the vehicles exchanged are not within these general asset class or product_class safe harbors the general asset class and product_class safe harbors in the regulations simplify the determination of whether depreciable tangible_personal_property is of a like_kind but they are not the exclusive method for making this determination for depreciable tangible_personal_property to be considered of like_kind the property can be either like_kind or like_class sec_1_1031_a_-2 of the regulations provides that an exchange of properties of a like_kind may qualify under sec_1031 regardless of whether the properties are also of like_class in determining whether exchanged properties are of a like_kind no inference is to be drawn from the fact that the properties are not of a like_class thus two properties can be in different general asset classes and thus not be of a like_class and yet be of like_kind the like-kind standard has been interpreted more narrowly in the case of exchanges of personal_property as compared to exchanges of real_property see 680_f2d_85 9th cir even within the more restrictive parameters of the like-kind standard as applied to personal_property the differences between an automobile and a passenger van or an suv do not rise to the level of a difference in nature or character but are merely a difference in grade or quality however a truck is different in nature or character than an automobile sec_1031 states that any property received by the taxpayer shall be treated as property that is not like-kind_property if a such property is not identified as property to be received in the exchange on or before the day that i sec_45 days after the plr-116604-99 date on which the taxpayer transfers the property relinquished in the exchange or b such property is received after the earlier of i the day that i sec_180 days after the date on which the taxpayer transfers the property relinquished in the exchange or ii the due_date determined with regard to extension for transferor’s return of the tax imposed by this chapter for the taxable_year in which the transfer of the relinquished_property occurs sec_1_1031_k_-1 provides that any replacement_property that is received by the taxpayer before the end of the identification period will in all events be treated as identified before the end of the identification period in all cases taxpayer acquires the replacement_property within the time period mandated by sec_1031 sec_1_1031_k_-1 provides that a transfer of relinquished_property in a deferred_exchange is not within the provisions of sec_1031 if as part of the consideration the taxpayer receives money or other_property in addition in the case of a transfer of relinquished_property in a deferred_exchange gain_or_loss may be recognized if the taxpayer actually or constructively receives money or other_property before the taxpayer actually receives like-kind replacement_property sec_1_1031_k_-1 further provides that if the taxpayer actually or constructively receives money or other_property in the full amount of the consideration for the relinquished_property before the taxpayer actually receives like-kind replacement_property the transaction will constitute a sale and not a deferred_exchange even though the taxpayer may ultimately receive like-kind replacement_property sec_1_1031_k_-1 provides that except as provided in paragraph g of this section relating to safe harbors the determination of whether or the extent to which the taxpayer is in actual or constructive receipt of money or other_property before the taxpayer actually receives like-kind replacement_property is made under the general rules concerning actual and constructive receipt and without regard to the taxpayer’s method_of_accounting sec_1_1031_k_-1 further explains that the taxpayer is in actual receipt of the money at the time the taxpayer actually receives the money or receives the economic benefit of the money the taxpayer is in constructive receipt of money or property at the time the money or other_property is credited to the taxpayer’s account set apart for the taxpayer or otherwise made available so that the taxpayer may draw upon it at any time or so that the taxpayer can draw upon it if notice of intention to draw is given sec_1_1031_k_-1 provides that there are four safe harbors the use of which will result in a determination that the taxpayer is not in actual or constructive receipt of money for purposes of sec_1031 plr-116604-99 sec_1_1031_k_-1 provides that in the case of a taxpayer’s transfer of relinquished_property involving a qualified_intermediary the qualified_intermediary is not considered the agent of the taxpayer for purposes of sec_1031 in such a case the taxpayer’s transfer of relinquished_property and subsequent receipt of like-kind replacement_property is treated as an exchange and the determination of whether taxpayer is in actual or constructive receipt of money before the taxpayer actually receives like-kind replacement_property is made as if the qualified_intermediary is not the agent of the taxpayer however sec_1_1031_k_-1 only applies if the agreement between the taxpayer and the qualified_intermediary expressly limits the taxpayer’s rights to receive pledge borrow or otherwise obtain the benefits of money or other_property held by the qualified_intermediary as provided in paragraph g of this section sec_1_1031_k_-1 further provides that a qualified_intermediary is a person who is not the taxpayer or a disqualified_person as defined in paragraph k of this section and enters into a written_agreement with the taxpayer the exchange_agreement and acquires the relinquished_property from the taxpayer transfers he relinquished_property acquires the replacement_property and transfers the replacement_property to the taxpayer sec_1_1031_k_-1 provides that an agreement limits a taxpayer’s rights as provided in the paragraph g only if the agreement provides that the taxpayer has no rights to receive pledge borrow or otherwise obtain the benefits of money or other_property before the end of the exchange_period sec_1_1031_k_-1 provides that for purposes of this section a disqualified_person is a person described in paragraph k k or k of this section sec_1_1031_k_-1 provides that a person is a disqualified_person if the person is the agent of the taxpayer at the time of the transaction for this purpose a person who has acted as the taxpayer’s employee attorney accountant investment banker or broker or real_estate agent or broker within the 2-year period ending on the date of the transfer of the first of the relinquished properties is treated as an agent of the taxpayer at the time of the transaction solely for purposes of this paragraph performance of the following services will not be taken into account - i services for the taxpayer with respect to exchanges of property intended to qualify for nonrecognition_of_gain_or_loss under sec_1031 and plr-116604-99 ii routine financial title insurance escrow or trust services for the taxpayer by a financial_institution title insurance_company or escrow company qi is a corporation owned by an independent third party qi has not previously performed services other than routine financial services for taxpayer as such qi is not a disqualified_person under the regulations taxpayer has assigned to qi its rights to sell the relinquished_property in all instances the purchaser receives written notice of the assignment prior to the time that the relinquished_property is transferred to the purchaser title to the property will be transferred from taxpayer to the purchaser of the property pursuant to the agreement between taxpayer and purchaser thus qi will be treated as acquiring and transferring the relinquished_property in addition taxpayer assigned its right to purchase replacement_property to qi in all instances the seller receives written notice prior to the time that the replacement_property is transferred to taxpayer title to the property is transferred to taxpayer thus qi will be treated as acquiring and transferring the replacement_property the exchange_agreement provides that taxpayer will have no rights to receive pledge borrow or otherwise obtain the benefits of money or other_property as required by the regulations proceeds from the sale of relinquished_property are deposited into the escrow account to the extent that funds from the sale of the relinquished_property are insufficient to cover the purchase of replacement_property taxpayer deposits funds to cover the amount of the purchases taxpayer is therefore not in constructive receipt of money held by qi taxpayer is not in actual or constructive receipt of checks written by purchasers of relinquished_property or funds held as security deposits all agreements governing the flow of funds limit taxpayer’s ability to actually or constructively receive those funds conclusion accordingly based on your representations and the above analysis we rule as follows each transfer by taxpayer of a relinquished vehicle and receipt of an identified replacement vehicle in accordance with the exchange_agreement will constitute a separate and distinct like-kind_exchange transaction that qualifies for deferral of gain recognition for federal_income_tax purposes pursuant to sec_1031 taxpayer will not be in constructive receipt of any money or other_property held by qi pursuant to sec_1 k -1 f unless and until such items are actually payable to or received by taxpayer on the condition that the requirements of plr-116604-99 the exchange_agreement representations in this ruling_request and other conditions of the safe-harbor test are in fact met if a lessee elects to have the security deposit held by taxpayer applied to the purchase of a vehicle taxpayer will not be in constructive receipt of the security deposit funds pursuant to sec_1_1031_k_-1 the exchange pursuant to the exchange_agreement of each relinquished vehicle for a properly identified and received replacement vehicle will constitute a nontaxable_exchange to the extent no cash or other non-like-kind property as defined ins sec_1031 is received in the exchange if cash or other non-like-kind property is received in the exchange any gain with respect to the relinquished vehicles will be recognized only to the extent of such cash or other_property the role of qi in the purchase of vehicles that are not replacement_property and thus not involved in the like-kind_exchange constitutes routine financial or trust services for taxpayer under sec_1_1031_k_-1 and does not disqualify qi from being a qualified_intermediary under sec_1_1031_k_-1 caveats a copy of this letter must be attached to any income_tax return to which it is relevant we enclose a copy of the letter for this purpose also enclosed is a copy of the letter_ruling showing the deletions proposed to be made in the letter when it is disclosed under sec_6110 of the internal_revenue_code except as expressly provided herein no opinion is expressed or implied concerning the tax consequences of any aspect of any item discussed or referenced in this letter this ruling is directed only to the taxpayer s requesting it sec_6110 provides that it may not be used or cited as precedent sincerely robert m casey senior technician reviewer office of associate chief_counsel income_tax accounting enclosures cc
